ACCEPTED
                                                                                                 04-15-00439-cr
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                         11/16/2015 10:14:36 AM
                                                                                                 KEITH HOTTLE
                                                                                                         CLERK

                     Cause No. 04-15-00438-CR and 04-15-00439-CR

CHRISTOPHER PADILLA,                         §     FROM THE 399TH DISTRICT
                                                                       FILEDCOURT
                                                                             IN
Appellant                                    §                        4th COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                                             §
                                                                      11/16/15 10:14:36 AM
v.                                           §     NO’S   2013-CR-4826B KEITH
                                                                         AND 2013CR4827
                                                                               E. HOTTLE
                                             §                                Clerk
STATE OF TEXAS                               §
Respondent.                                  §     BEXAR COUNTY, TEXAS

                    SECOND MOTION FOR EXTENSION OF TIME
                         TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

       COMES NOW, CHRISTOPHER PADILLA, Appellant, and files this motion for

an extension of time in which to file his brief pursuant to Texas Rule of Appellate

Procedure 10.5(b). In support of this motion, Appellant shows the court the following:


                                          I.
       Appellant pleaded not guilty to murder and robbery, but a jury found him guilty.

Appellant was sentenced to 52 years and 20 years in the Texas Department of Criminal

Justice on June 15, 2015.


                                             II.

       The clerk’s record was filed August 6, 2015 and the reporter’s record is noted as

having been filed September 18, 2015 as well as October 5, 2015. This Court granted

Appellant’s First Motion for Extension and extended the time to November 18, 2015.


                                            III.

       Undersigned counsel requests additional time to review the records in this case and

research the issues to present Appellant with a meaningful appeal. In addition to her regular
                                             1
trial docket, counsel has had to prepare for trial in State v. Mason, cause no. 481475, State v.

McCumber, cause no. 478321 and is currently preparing for a trial in State v. Cordero, 2013-CR-

9774 that set for trial on November 30, 2015 in the 437th Judicial District Court.

       Because undersigned counsel is anticipating to be in trial the first week of December on

multiple felony counts and because the holidays are coming up, counsel requests a 60 day

extension. This will be the final request for an extension.

       WHEREFORE, Appellant prays the Court grants this first request and extend the

time for filing his brief to January 18, 2015.

                                                      Respectfully Submitted:

                                                      __/s/Dayna L. Jones
                                                      DAYNA L. JONES
                                                      Bar No. 24049450
                                                      LAW OFFICE OF DAYNA L. JONES
                                                      1800 McCullough Avenue
                                                      San Antonio, Texas 78212
                                                      (210) 255-8525
                                                      (210) 223-3248 – FAX


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above foregoing Motion has been delivered via

fax to the Bexar County District Attorney’s Office at 210-335-2436.


                                                      ___/s/Dayna Jones____________
                                                      DAYNA JONES




                                                 2
                       Cause No. 04-15-00438-CR and 04-15-00439-CR

CHRISTOPHER PADILLA,                            §    FROM THE 399TH DISTRICT COURT
Appellant                                       §
                                                §
v.                                              §    NO’S 2013-CR-4826B AND 2013CR4827
                                                §
STATE OF TEXAS                                  §
Respondent.                                     §    BEXAR COUNTY, TEXAS

                      ORDER ON APPELLANT’S SECOND
             MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF


       On this the ______ day of _________, 2015, came to be heard Appellant’s Second

Motion for Extension of Time to File his brief, and it appears to the court that this motion should

be: GRANTED.

       IT IS THEREFORE ORDERED that the time for filing Appellant’s Brief in this cause be

extended to January 18, 2015.



                                                             __________________________
                                                             JUDGE PRESIDING

SIGNED THIS THE _________ DAY OF _______________, 2015.




                                                 3